Citation Nr: 1342102	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  08-03 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for thoracolumbar strain.

2.  Entitlement to an initial rating in excess of 10 percent for paresthesia of the right jaw.

3.  Entitlement to an initial compensable rating for status post insect bite of the right foot with paresthesia.

4.  Entitlement to an initial compensable rating for right foot residual scar.

5.  Entitlement for an initial rating in excess of 10 percent for degenerative changes of the cervical spine.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to August 1985, and from November 1986 to November 2006.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In July 2010, the Veteran testified at a Central Office hearing in Washington, D.C. before the undersigned.  

In June 2011, the Board remanded the issues on appeal for further development to include obtaining VA medical records and VA examinations, as well as consideration of whether a referral of these matters to the Director of Compensation and Pension for extraschedular ratings was in order.  The Board finds that the Appeals Management Center (AMC) did not substantially comply with all of the Board's June 2011 Remand directives, and therefore the Board must remand the case for further action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting Board's duty to "insure [the RO's] compliance" with the terms of its remand orders). 

The issues are addressed in the REMAND and are REMANDED to the RO via the AMC, in Washington, DC.


REMAND

Included in the Board's June 2011 Remand order is instruction for the AMC to determine whether referral to the Director of Compensation and Pension for extraschedular consideration was warranted.  Regrettably, the Board cannot determine whether such referral was considered, as the October 2012 Supplemental Statement of the Case (SSOC) does not make any reference to or finding regarding extraschedular consideration.  Accordingly, the Board must remand the case to ensure compliance with this portion of the June 2011 order.  Stegall, 11 Vet. App. at 271.

In addition, the Board finds that further development is warranted to address the merits of the Veteran's claims.  38 C.F.R. § 19.9.

Paresthesia of the Right Jaw 
The Board concludes that a remand is necessary for a VA neurological examination.  The Veteran is currently service-connected for paresthesia of the right jaw at 10 percent disabling under DC 8305.  See 38 C.F.R. § 4.124a.  Diagnostic Code 8305 is the rating code for neuritis of the fifth (trigeminal) cranial nerve.  Diagnostic Code 8205 contemplates a 10 percent rating for moderate incomplete paralysis, a 30 percent rating for severe incomplete paralysis, and a 50 percent rating for complete paralysis of the trigeminal nerve.  The Note under DC 8205 states that ratings are dependent upon the relative degree of sensory manifestations or motor loss.

The Board observes that the Veteran had a dental examination in June 2011 pursuant to the Board's remand.  However, this examination appears to address the degree of impairment caused by his separately service-connected status post right and left mandible fracture, which is not on appeal.   The Veteran has received a non-compensable rating for this disability under DC 9904 since October 1, 2006.  See 38 C.F.R. § 4.150.  The Note under DC 9904 states that ratings are dependent upon the degree of motion and relative loss of masticatory function, which is primarily what the June 2011 examination addresses.  Although the dentist did opine that the Veteran had mild paralysis of some part of the motor branch of the mandibular division of the trigeminal nerve, he specifically noted that only a neurological examination can confirm sensory nerve damage definitively.  

In the September 2012 Disability Benefits Questionnaire (DBQ) that addressed the Veteran's service-connected thoracolumbar spine and right foot, there is a section entitled "Compensation and Pension (C&P) Examination Report (Free Text)."  It appears that the September 2012 VA examiner reviewed the June 2011 dental examination and concluded that the Veteran has moderate paralysis of the affected nerves of the right jaw.  However, the rationale is essentially copied from the June 2011 examination report with no additional detail to explain the findings.  Further, it is also unclear as to whether the September 2012 examiner is a neurologist.  As there is evidence of record indicating that the Veteran's service-connected paresthesia of the right jaw should be evaluated by a neurologist, and there is insufficient evidence to rate the Veteran's disability, a remand for another examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Status Post Insect Bite of the Right Foot with Paresthesia
Residual Scar Right Foot
The Board concludes that a remand is necessary for a VA neurological examination and for consideration of the Veteran's service-connected residual scar on his right foot under DC 7804.  38 C.F.R. § 4.118.  The disability currently on appeal is service-connected status post insect bite of the right foot with paresthesia rated as non-compensable under DC 8621 effective October 1, 2006.  See 38 C.F.R. § 4.124a.  Diagnostic Code 8621 is the rating code for neuritis of the external popliteal nerve (common peroneal).  Diagnostic Code 8521 contemplates a 10 percent rating for mild incomplete paralysis, a 20 percent rating for moderate incomplete paralysis, and a 30 percent rating for severe incomplete paralysis, and a 50 percent rating for complete paralysis of the common peroneal nerve.  Complete paralysis contemplates foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension of the proximal phalanges of the toes is lost; abduction of the foot is lost, adduction is weakened; anesthesia that covers the entire dorsum of the foot and toes.  

The Board observes that neither the June 2011 C&P or September 2012 DBQ examinations address whether the Veteran's service-connected status post insect bite of the right foot with paresthesia affects the first phalanges of his toes, dorsiflexion of his foot, extension of the proximal phalanges of his toes, abduction of his foot, or adduction of his foot as outlined in DC 8521.  Thus, the examinations are inadequate to rate his disability under DC 8521.  Barr, 21 Vet. App. at 312.  

However, the Board observes that the June 2011 and September 2012 examinations do address his separately service-connected residual scar on his right foot, which the Veteran did not expressly appeal.  The Veteran has received a non-compensable rating under DC 7801 since October 1, 2006.  The Board concludes that although the Veteran did not appeal his service-connected residual scar on his right foot in his January 2008 Form 9, he is in effect asking for an increased rating for the pain and decreased sensation he experiences at the site of the scar.  The Board finds it significant that as a lay person, the Veteran is not competent to determine which of his service-connected disabilities (status post insect bite of the right foot with paresthesia and/or residual scar on his right foot) is causing his symptomatology.  It is for VA to determine which DCs are applicable, which in this case appear to be both DCs 7804 and 8621.  The Board observes that effective October 23, 2008, the provisions of 38 C.F.R. § 4.118 were amended to allow a veteran whose scars were rated under a prior version of DCs 7800-7805 to request review under DCs 7800-7802, 7804-7805.  Both the version of DC 7804 prior to and after the regulation change provide for a 10 percent rating for scars that are painful on evaluation.  Accordingly, the Board concludes that a remand is also necessary for the RO to evaluate the Veteran's service-connected scar under DC 7804.

Cervical Spine 
The Veteran was originally granted service-connected for degenerative changes of the cervical spine in a December 2006 rating decision at a non-compensable rating effective October 1, 2006.  He disagreed with that rating in a June 2007 notice of disagreement (NOD).  A February 2009 rating decision granted a 10 percent rating effective October 1, 2006 for the Veteran's service-connected degenerative changes of the cervical spine.  In an August 2009 letter, the RO asked the Veteran to clarify whether the Veteran was satisfied with the grant of the 10 percent rating.  The Board observes a December 2009 letter from the Veteran, received at the Board in November 2012, in which he disagrees with the 10 percent rating.

The Board concludes that the NOD has been timely filed.  When there has been an adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26.  Thus, a remand for issuance of an SOC on the issue of entitlement to an initial rating in excess of 10 percent disabling for service-connected degenerative changes of the cervical spine is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

TDIU
The record reflects that the Veteran has indicated that his service connected disabilities have had an impact on his employment.  See Hearing Transcript p. 4; November 2012 Statement; December 2009 Written Brief Presentation.  A TDIU claim is part of an increased rating claim and is properly before the Board when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, a claim for TDIU is properly before the Board.  However, as this matter has not been properly developed, a remand is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Associate all current VA records with the claims file since July 2012.

2.  Develop the claim for TDIU raised by the record during the Veteran's hearing and in writing, to include providing proper Veterans Claims Assistance Act (VCAA) notice.

3.  After the development in #1 has been completed, schedule the Veteran for:

a) VA neurological examination for his service-connected paresthesia of the right jaw.  The examiner should address the degree of impairment of the Veteran's fifth (trigeminal) cranial nerve to include the relative degree of sensory manifestation or motor loss.  All appropriate neurological and sensory testing should be conducted.  The examiner should also address the impact of this disability on the Veteran's daily activities and employment.

b) VA neurological examination for his service-connected status post insect bite of the right foot with paresthesia.  The examiner should address the degree of impairment of the Veteran's common peroneal nerve to include the degree of paralysis and whether the first phalanges of his toes, dorsiflexion of his foot, extension of the proximal phalanges of his toes, abduction of his foot, or adduction of his foot is affected.  The examiner should also address the impact of this disability on the Veteran's daily activities and employment.

4.  After the development in #1 and #3 has been completed, the RO should determine which diagnostic codes are appropriate for rating the Veteran's service-connected status post insect bite of the right foot with paresthesia and residual scar on his right foot.  The RO should specifically consider the applicability of diagnostic codes 7804 and 8621 and rate the Veteran's disabilities accordingly.

5.  An SOC, containing all applicable laws and regulations, on the issue of entitlement to an initial rating in excess of 10 percent for service-connected degenerative changes of the cervical spine must be issued.  Manlincon, 12 Vet. App. 238.  The Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to this issue is perfected within the applicable time period, then such should return to the Board for appellate review.  

6.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  It should also be determined whether referral to the Director of Compensation and Pension for extraschedular consideration is warranted, and specifically noted in the SSOC.  The RO must also adjudicate the claim for TDIU in the first instance.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



______________________________________________
B. C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


